Page, J.
(concurring). I concur with Mr.' Justice Bijur that the Legislature intended to change the rule of the common law, and that assumption of risk is no longer to be predicated upon mere continuance of employment after knowledge of the defect. The question of whether the plaintiff assumed the risk is to 'be determined by the jury from the facts and circumstances of the case, and there must be something more shown affirmatively than that the plaintiff remained in the employment with knowledge of the defect. Mor do I think that the master’s refusal to repair and the continuance of the plaintiff in the' employment after such refusal are sufficient to prove that he assumed the risk. It is the duty of the master to furnish safe ways, works and machinery. His neglect to do so renders him liable. I •cannot agree that his refusal to do so relieves him of that duty. An examination of the record fails to disclose any fact other than the continuance in the employment, after knowledge and after the refusal-of the master to remedy the defect.